Citation Nr: 0402323	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for impotency, claimed 
as secondary to a service-connected left herniorrhaphy with a 
left orchiectomy.  

2.  Entitlement to a compensable rating for the service-
connected left herniorrhaphy with a left orchiectomy.  




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
RO, which denied entitlement to an increased evaluation for 
the veteran's service-connected left herniorrhaphy with a 
left orchiectomy.  

The case also comes to the Board on appeal from a November 
2001 rating decision in which the RO denied service 
connection for impotency, claimed as secondary to a service-
connected left herniorrhaphy with a left orchiectomy.  

In a February 2003 decision, the Board denied the veteran's 
claims.  The veteran subsequently appealed this case to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court). 

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
Joint Motion to vacate the Board's decision and to remand the 
veteran's claims for readjudication.  

In a July 2003 Order, the Court granted the Joint Motion, 
vacated the Board's February 2003 decision and remanded the 
veteran's claims to the Board for readjudication.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the Joint Motion.  

(These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran through his attorney if further action is 
required on his part.)  

In the February 2003 decision, the Board also determined that 
it was necessary to undertake additional development with 
respect to a claim for service connection for a back 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  As a result, the 
Board determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, in October 2003, the Board remanded the 
veteran's claim of service connection for a back disorder to 
the RO for further evidentiary development.  Thus, this 
matter is not presently before the Board.  


REMAND

The veteran is seeking an increased evaluation for his 
service-connected left herniorrhaphy with a left orchiectomy.  
He is also seeking entitlement to service connection for 
impotency, which he believes to have been caused by his left 
herniorrhaphy with left orchiectomy.  

As noted in the Introduction, the veteran's attorney and the 
VA Office of the General Counsel filed a Joint Motion to 
vacate the Board's decision and to remand the veteran's 
claims for readjudication.  

The Joint Motion stated that a remand of this case from the 
Court to the Board was warranted, due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  

In that Joint Motion, the parties asserted that, although the 
Board had found that the veteran had been notified of his 
rights under the VCAA in a June 2001 letter and a March 2002 
Statement of the Case (SOC), these documents did not fulfill 
the requirements of the VCAA that he be notified as to the 
evidence needed to substantiate his claim; and that he be 
advised which portion of the information and evidence, if 
any, was to be provided by him, and which portion would be 
provided by VA.  

The parties concluded that, as a result, the Board had failed 
to adequately consider all applicable provisions of law and 
to provide an adequate statement of reasons and bases for its 
decision.  

In view of the foregoing, the Board concludes that a remand 
of this case is necessary in order to ensure full compliance 
with the notification provisions of the VCAA.  

Therefore, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
In particular, the RO should take 
appropriate steps to advise the veteran 
as to the type of information and 
evidence necessary to substantiate his 
claim.  The RO should also advise the 
veteran as to which portion of the 
evidence should be provided by the 
veteran, and which portion should be 
provided by VA.  

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  All indicated 
development should be undertaken in this 
regard.  If any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


